Name: Commission Regulation (EEC) No 3299/88 of 25 October 1988 amending Regulation (EEC) No 2163/88 on the issue of import licences for certain products processed from sour cherries and originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 88 Official Journal of the European Communities No L 293/27 COMMISSION REGULATION (EEC) No 3299/88 of 25 October 1988 amending Regulation (EEC) No 2163/88 on the issue of import licences for certain poducts processed from sour cherries and originating in Yugoslavia HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2163/88 , '31 October 1988' is hereby replaced by '31 December 1988'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia ('), and in particular Article 4 thereof,' Whereas Article 1 of Commission Regulation (EEC) No 2163/88 (2) provides for the suspension of the issue of import licences for products processed from sour cherries and originating in Yugoslavia until 31 October 1988 ; whereas on the basis of information available to the Commission concerning the issuing of licences, the date 31 October should be replaced by 31 December, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 115, 3 . 5 . 1988 , p. 9 . 2 OJ No L 190, 21 . 7. 1988 , p. 17 .